 



EXHIBIT 10.2

     
 
  November 12, 2007
 
   
To:
  Aéropostale, Inc.
 
  112 West 34th Street
 
  22nd Floor
 
  New York, NY 10120
 
  Attn: Michael J. Cunningham, Chief Financial Officer
 
  Telephone: (973) 872-4178
 
   
From
  Bank of America, N.A.
 
  c/o Banc of America Securities LLC
 
  9 West 57th Street, 40th Floor
 
  New York, NY 10019
 
  Attn: John Servidio
 
  Telephone: 212-847-6527
 
  Facsimile: 212-230-8610
 
   
Re:
  Issuer Forward Repurchase Transaction
 
  (Transaction Reference Number: NY-32486)

Ladies and Gentlemen:
     The purpose of this communication (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Bank of America,
N.A. (“BofA”) and Aéropostale, Inc. (“Counterparty”) on the Trade Date specified
below (the “Transaction”). The terms of the Transaction shall be set forth in
this Confirmation and a Supplemental Terms Notice in the form of Schedule A
hereto (the “Supplemental Terms Notice”) that references this Confirmation. This
Confirmation and the Supplemental Terms Notice together shall constitute a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.
     This Confirmation evidences a complete and binding agreement between BofA
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). The Transaction shall be the
only Transaction under the Agreement.
     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.
     2. The terms of the particular Transaction to which this Confirmation
relates are as follows:
General Terms:

         
 
  Trade Date:   November 12, 2007
 
       
 
  Seller:   BofA

73



--------------------------------------------------------------------------------



 



         
 
  Buyer:   Counterparty
 
       
 
  Shares:   The common stock of Counterparty, par value USD 0.01 per share
(Ticker Symbol: “ARO”)
 
       
 
  Prepayment:   Applicable
 
       
 
  Prepayment Amount:   USD $125,000,000
 
       
 
  Prepayment Date:   The first Exchange Business Day following the Trade Date
 
       
 
  Exchange:   New York Stock Exchange
 
       
 
  Related Exchange(s):   All Exchanges
 
       
 
  Calculation Agent:   Bank of America, N.A.

Valuation Terms:

         
 
  Initial Period Averaging Dates:  
Each of the consecutive Exchange Business Days commencing on, and including, the
second Exchange Business Day immediately following the Trade Date and ending on,
and including, the Initial Period End Date (or if such date is not an Exchange
Business Day, the next following Exchange Business Day).
 
       
 
  Initial Period End Date:   November 27, 2007; provided that BofA shall have
the right, in its absolute discretion, at any time to accelerate the Initial
Period End Date to any date that is on or after November 19, 2007 by delivery of
a Supplemental Terms Notice to Counterparty on the date of acceleration. On the
Initial Period End Date, BofA shall determine the Scheduled Final Averaging
Date, the Scheduled Earliest Acceleration Date, the Initial Price, the Minimum
Shares and the Maximum Shares in the manner set forth below, and shall deliver
to Counterparty a Supplemental Terms Notice substantially in the form of
Schedule A to this Confirmation.
 
       
 
  Averaging Dates:   Each of the consecutive Exchange Business Days commencing
on, and including, the Exchange Business Day immediately following the Initial
Period End Date and ending on and including the Final Averaging Date.
 
       
 
  Final Averaging Date:   January 30, 2008; provided that BofA shall have the
right, in its absolute discretion, at any time to accelerate the Final Averaging
Date to any date that is on or after the Scheduled Earliest Acceleration Date by
written notice to Counterparty no later than the date of acceleration.
 
       
 
  Scheduled Earliest Acceleration Date:  
The date set forth as such in the Supplemental Terms Notice, to be the date 20
Exchange Business Days following the Initial Period End Date.
 
       
 
  Valuation Date:   The last Averaging Date.
 
       
 
  Averaging Date Disruption:   Modified Postponement, provided that
notwithstanding anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on any Initial Period Averaging Date or any Averaging
Date, the Calculation Agent may, if appropriate in light of market conditions,
regulatory considerations or otherwise, take any or all of the following
actions: (i) postpone the Initial Period End Date or the Final Averaging Date,
as the case may be, in accordance with Modified Postponement or (ii) determine
that such Initial Period

74



--------------------------------------------------------------------------------



 



         
 
      Averaging Date or Averaging Date is a Disrupted Day only in part, in which
case the Calculation Agent shall make adjustments to the number of Shares for
which such day shall be an Initial Period Averaging Date or Averaging Date and
determine the Initial Price or Settlement Price, as the case may be, based on an
appropriately weighted average instead of the arithmetic average described under
“Initial Price” or “Settlement Price,” as the case may be, below. Such
determination and adjustments will be based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares.
 
       
 
  Market Disruption Events:   The first sentence of Section 6.3(a) of the Equity
Definitions is hereby amended (A) by deleting the words “during the one hour
period that ends at the relevant Valuation Time” in the third and fourth lines
thereof, and (B) by replacing the words “or (iii) an Early Closure.” by “(iii)
an Early Closure, or (iv) a Regulatory Disruption.”
 
       
 
  Regulatory Disruption:   Any event that BofA, in its discretion, determines
makes it appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by BofA, and including without limitation Rule 10b-18, Rule 10b-5,
Regulation 13D-G and Regulation 14E under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and Regulation M), for BofA to refrain from or
decrease any market activity in connection with the Transaction. BofA shall
notify Counterparty as soon as reasonably practicable that a Regulatory
Disruption has occurred and the Initial Period Averaging Dates or Averaging
Dates affected by it.

Settlement Terms:

         
 
  Initial Share Delivery:   On the Initial Share Delivery Date, BofA shall
deliver to Counterparty the Initial Shares.
 
       
 
  Initial Share Delivery Date:   The second Exchange Business Day following the
Trade Date.
 
       
 
  Initial Shares:   3,000,000 Shares
 
       
 
  Minimum Share Delivery:   On the Minimum Share Delivery Date, BofA shall
deliver to Counterparty a number of Shares equal to (a) the Minimum Shares minus
(b) the number of Initial Shares; provided that, if such difference is less than
zero, no Shares shall be delivered on the Minimum Share Delivery Date.
 
       
 
  Minimum Share Delivery Date:  
The first Exchange Business Day following the Initial Period End Date.
 
       
 
  Minimum Shares:   As set forth in the Supplemental Terms Notice, to be a
number of Shares equal to (a) the Prepayment Amount divided by (b) the product
of 109.5% and the Initial Price.
 
       
 
  Maximum Shares:   As set forth in the Supplemental Terms Notice, to be a
number of Shares equal to (a) the Prepayment Amount divided by (b) the product
of 90.0% and the Initial Price.
 
       
 
  Initial Price:   As set forth in the Supplemental Terms Notice, to be the
arithmetic average of the VWAP Prices for all Initial Period Averaging Dates.

75



--------------------------------------------------------------------------------



 



         
 
       
 
  Settlement Date:   The date that falls one Settlement Cycle following the
Valuation Date.
 
       
 
  Settlement:   On the Settlement Date, BofA shall deliver to Counterparty the
Number of Shares to be Delivered, if a positive number. If, as a result of
Section 9 below, the Number of Shares to be Delivered is a negative number, the
Counterparty Settlement Provisions in Annex A shall apply.
 
       
 
  Number of Shares to be Delivered:  
A number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Settlement Price minus (ii) $0.0733; provided that, if such number is greater
than the Maximum Shares, the Number of Shares to be Delivered shall equal the
Maximum Shares; and provided further that, if such number is less than the
Minimum Shares, the Number of Shares to be Delivered shall equal the Minimum
Shares; and provided further that the Number of Shares to be Delivered as so
determined shall be reduced by the aggregate number of Shares delivered on the
Initial Share Delivery Date and the Minimum Share Delivery Date, but shall not
be reduced below zero unless the provisions of Section 9 below apply.
 
       
 
  Settlement Price:   The arithmetic average of the VWAP Prices for all
Averaging Dates.
 
       
 
  VWAP Price:   For any Initial Period Averaging Date or Averaging Date, the
Rule 10b-18 dollar volume weighted average price per Share for such day based on
transactions executed during such day, as reported on Bloomberg Page “ARO.N
<Equity> AQR SEC” (or any successor thereto) or, in the event such price is not
so reported on such day for any reason, as reasonably determined by the
Calculation Agent.
 
       
 
  Excess Dividend Amount:   For the avoidance of doubt, all references to the
Excess Dividend Amount in Section 9.2(a)(iii) of the Equity Definitions shall be
deleted.
 
       
 
  Other Applicable Provisions:   To the extent BofA is obligated to deliver
Shares hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws that exist as a result of the fact that Counterparty
is the Issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” means that BofA is obligated to deliver Shares hereunder.

Dividends:

         
 
  Dividend:   Any dividend or distribution on the Shares other than any dividend
or distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions.

Share Adjustments:

         
 
  Method of Adjustment:   Calculation Agent Adjustment; provided that Dividends
shall not be Potential Adjustment Events.

76



--------------------------------------------------------------------------------



 



Extraordinary Events:

         
 
  Consequences of Merger Events:
 
       
 
  (a) Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
  (b) Share-for-Other:   Cancellation and Payment
 
       
 
  (c) Share-for-Combined:   Cancellation and Payment
 
       
 
  Tender Offer:   Applicable
 
       
 
  Consequences of Tender Offers:
 
       
 
  (a) Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
  (b) Share-for-Other:   Modified Calculation Agent Adjustment
 
       
 
  (c) Share-for-Combined:   Modified Calculation Agent Adjustment
 
       
 
  Composition of Combined Consideration:   Not Applicable
 
       
 
  Consequences of Announcement Events:  
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “Announcement Date.” An Announcement Event
shall be an “Extraordinary Event” for purposes of the Equity Definitions, to
which Article 12 of the Equity Definitions is applicable.
 
       
 
  Announcement Event:   The occurrence of an Announcement Date in respect of a
potential Acquisition Transaction (as defined in Section 9 below).
 
       
 
  Announcement Date:   The date of the first public announcement in relation to
an Acquisition Transaction, or any publicly announced change or amendment to the
announcement giving rise to an Announcement Date.
 
       
 
  Provisions applicable to Merger Events and Tender Offers:  

The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply regardless of whether a
particular Merger Event or Tender Offer relates to an Announcement Date for
which an adjustment has been made pursuant to Consequences of Announcement
Events, without duplication of any such adjustment.
 
       
 
  Nationalization, Insolvency or
Delisting:  
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Market or the NASDAQ Global Select Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

77



--------------------------------------------------------------------------------



 



         
 
       
 
  Additional Disruption Events:
 
       
 
       Change in Law:   Applicable
 
       
 
       Failure to Deliver:   Applicable
 
       
 
       Insolvency Filing:   Applicable
 
       
 
       Hedging Disruption:   Applicable
 
       
 
       Increased Cost of Hedging:   Applicable
 
       
 
       Loss of Stock Borrow:   Applicable
 
       
 
            Maximum Stock Loan Rate:   50 basis points
 
       
 
       Hedging Party:   For all applicable Additional Disruption Events, BofA
 
       
 
       Determining Party:   For all Extraordinary Events, BofA
 
       
 
  Non-Reliance:   Applicable
 
       
 
  Agreements and Acknowledgments
Regarding Hedging Activities:  
Applicable
 
       
 
  Additional Acknowledgments:   Applicable

3. Account Details:

         
 
  (a) Account for delivery of
Shares to Counterparty:  
To be provided by Counterparty
 
       
 
  (b) Account for payments to
Counterparty:  
To be provided by Counterparty
 
       
 
  (c) Account for payments to BofA:    

Bank of America
New York, NY
SWIFT: BOFAUS65
Bank Routing: 026-009-593
Account Name: Bank of America
Account No. : 0012333-34172
4. Offices:

              (a) The Office of Counterparty for the Transaction is:
Counterparty is not a Multibranch Party
 
            (b) The Office of BofA for the Transaction is:

Bank of America, N.A.
c/o Banc of America Securities LLC
9 West 57th Street, 40th Floor
New York, NY 10019
5. Notices: For purposes of this Confirmation:

              (a) Address for notices or communications to Counterparty:  

Aéropostale, Inc.
112 West 34th Street
22nd Floor
New York, NY 10120

78



--------------------------------------------------------------------------------



 



              (b) Address for notices or communications to BofA:

Bank of America, N.A.
c/o Banc of America Securities LLC
9 West 57th Street, 40th Floor
New York, NY 10019
Attn: John Servidio
Telephone: 212-847-6527
Facsimile: 212-230-8610
6. Additional Provisions Relating to Transactions in the Shares.
     (a) Counterparty acknowledges and agrees that the Minimum Shares delivered
on the Initial Share Delivery Date and the Minimum Share Delivery Date may be
sold short to Counterparty. Counterparty further acknowledges and agrees that
BofA may, during (i) the period from the date hereof to the Valuation Date or,
if later, the Scheduled Earliest Acceleration Date without regard to any
adjustment thereof pursuant to “Special Provisions Relating to Transaction
Announcements” below, and (ii) the period from and including the first
Settlement Valuation Date to and including the last Settlement Valuation Date
(together, the “Relevant Period”), purchase Shares in connection with the
Transaction, which Shares may be used to cover all or a portion of such short
sale or may be delivered to Counterparty. Such purchases will be conducted
independently of Counterparty. The timing of such purchases by BofA, the number
of Shares purchased by BofA on any day, the price paid per Share pursuant to
such purchases and the manner in which such purchases are made, including
without limitation whether such purchases are made on any securities exchange or
privately, shall be within the absolute discretion of BofA. It is the intent of
the parties that the Transaction comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties agree that this
Confirmation shall be interpreted to comply with the requirements of
Rule 10b5-1(c), and Counterparty shall not take any action that results in the
Transaction not so complying with such requirements. Without limiting the
generality of the preceding sentence, Counterparty acknowledges and agrees that
(A) Counterparty does not have, and shall not attempt to exercise, any influence
over how, when or whether BofA effects any purchases of Shares in connection
with the Transaction, (B) during the period beginning on (but excluding) the
date of this Confirmation and ending on (and including) the last day of the
Relevant Period, neither Counterparty nor its officers or employees shall,
directly or indirectly, communicate any information regarding Counterparty or
the Shares to any employee of BofA or its Affiliates responsible for trading the
Shares in connection with the transactions contemplated hereby, (C) Counterparty
is entering into the Transaction in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 promulgated under the Exchange Act and (D) Counterparty
will not alter or deviate from this Confirmation or enter into or alter a
corresponding hedging transaction with respect to the Shares. The parties also
acknowledge and agree that any amendment, modification, waiver or termination of
this Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act. Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no such amendment, modification, waiver or termination
shall be made at any time at which Counterparty or any officer or director of
Counterparty is aware of any material nonpublic information regarding
Counterparty or the Shares.
     (b) Counterparty agrees that neither Counterparty nor any of its Affiliates
or agents shall take any action that would cause Regulation M to be applicable
to any purchases of Shares, or any security for which the Shares are a reference
security (as defined in Regulation M), by Counterparty or any of its affiliated
purchasers (as defined in Regulation M) during the Relevant Period.
     (c) Counterparty shall, at least one day prior to the first day of the
Relevant Period, notify BofA of the total number of Shares purchased in
Rule 10b-18 purchases of blocks pursuant to the once-a-week block exception
contained in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated
purchasers during each of the four calendar weeks preceding the first day of the
Relevant Period and during the calendar week in which the first day of the
Relevant Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated
purchaser” each being used as defined in Rule 10b-18), which notice shall be
substantially in the form set forth as Appendix A hereto.

79



--------------------------------------------------------------------------------



 



     (d) During the Relevant Period, Counterparty shall (i) notify BofA prior to
the opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of 1933, as amended (the “Securities Act”) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty (other than any such transaction in which the consideration
consists solely of cash and there is no valuation period), (ii) promptly notify
BofA following any such announcement that such announcement has been made, and
(iii) promptly deliver to BofA following the making of any such announcement a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the announcement of such transaction and (B) Counterparty’s block
purchases (as defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of
Rule 10b-18 during the three full calendar months preceding the date of the
announcement of such transaction. In addition, Counterparty shall promptly
notify BofA of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. Counterparty acknowledges
that any such public announcement may result in a Regulatory Disruption and may
cause the Relevant Period to be suspended. Accordingly, Counterparty
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in Section 6(a).
     (e) Without the prior written consent of BofA, Counterparty shall not, and
shall cause its Affiliates and affiliated purchasers (each as defined in
Rule 10b-18) not to, directly or indirectly (including, without limitation, by
means of a cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares
during the Relevant Period. During such time, any purchases of Shares (or any
security convertible into or exchangeable for Shares) by Counterparty shall be
made through BAS, which is an Affiliate of BofA, pursuant to a letter
substantially in the form of Appendix B hereto and subject to such conditions as
BofA shall impose, and shall be in compliance with Rule 10b-18 or otherwise in a
manner that Counterparty and BofA believe is in compliance with applicable
requirements (including, without limitation, Rule 10b-5, Regulation 13D-G and
Regulation 14E under the Exchange Act).
7. Representations, Warranties and Agreements.
     (a) In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, BofA as follows:
     (i) (A) None of Counterparty and its officers and directors is aware of any
material nonpublic information regarding Counterparty or the Shares and (B) all
reports and other documents filed by Counterparty with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.
     (ii) Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that BofA is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
     (iii) Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.
     (iv) Prior to the Trade Date, Counterparty shall deliver to BofA a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as BofA shall reasonably request.
Counterparty will publicly disclose, prior to the opening of trading on the
Exchange Business Day immediately following the Trade Date, its intention to
institute a program for the acquisition of Shares.
     (v) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise

80



--------------------------------------------------------------------------------



 



manipulate the price of the Shares (or any security convertible into or
exchangeable for Shares) or otherwise in violation of the Exchange Act, and will
not engage in any other securities or derivative transaction to such ends.
     (vi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.
     (vii) On the Trade Date, the Prepayment Date, the Initial Share Delivery
Date, the Minimum Share Delivery Date and the Settlement Date (A) the assets of
Counterparty at their fair valuation exceed the liabilities of Counterparty,
including contingent liabilities, (B) the capital of Counterparty is adequate to
conduct the business of Counterparty and (C) Counterparty has the ability to pay
its debts and obligations as such debts mature and does not intend to, or does
not believe that it will, incur debt beyond its ability to pay as such debts
mature.
     (viii) Counterparty shall not declare any Dividend (as defined above) for
which the ex-dividend date occurs during the period from and including the Trade
Date to and including the Valuation Date, or, if applicable, the last Settlement
Valuation Date. For the avoidance of doubt, nothing in this Confirmation shall
be construed as giving BofA a right to participate in any Dividends.
     (b) If BofA purchases Shares in connection with the Transaction, BofA shall
to do so in a manner that would, if such purchases were made by Counterparty, be
in accordance with the conditions set forth in Rule 10b-18 under the Securities
Exchange Act of 1934, as amended; provided that it is understood that BofA may
make purchases of Shares for its own account in connection with the management
of BofA’s risk in respect of the Transaction relating to the terms thereof
regarding the Maximum Shares, the Minimum Shares and Seller’s right to
accelerate the Final Averaging Date, and that these purchases by BofA for its
own account would not be subject to the provisions of this Section 7(b).
     (c) Each of BofA and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.
     (d) Counterparty acknowledges that the offer and sale of the Transaction to
it is intended to be exempt from registration under the Securities Act, by
virtue of Section 4(2) thereof. Accordingly, Counterparty represents and
warrants to BofA that (i) it has the financial ability to bear the economic risk
of its investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.
     (e) The parties hereto agree and acknowledge that BofA is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United States Code
(the “Bankruptcy Code”). The parties hereto further agree and acknowledge that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “settlement payment” within
the meaning of Sections 362 and 546 of the Bankruptcy Code and (ii) a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “transfer” and a “payment or other transfer of property” within
the meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) BofA is
entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 555, 560 and 561 of the
Bankruptcy Code.
8. Agreements and Acknowledgements Regarding Hedging.
     Counterparty acknowledges and agrees that:

81



--------------------------------------------------------------------------------



 



     (a) During the Relevant Period, BofA and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;
     (b) BofA and its Affiliates also may be active in the market for Shares
other than in connection with hedging activities in relation to the Transaction;
     (c) BofA shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price and/or the VWAP
Price; and
     (d) Any market activities of BofA and its Affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.
9. Special Provisions regarding Transaction Announcements.
     If a Transaction Announcement occurs on or prior to the Settlement Date,
then the Number of Shares to be Delivered shall be determined as if the second
proviso were deleted from the definition thereof (and, for the avoidance of
doubt, in such event the Number of Shares to be Delivered may be reduced below
zero pursuant to the last proviso to such definition). If a Transaction
Announcement occurs after the Trade Date but prior to the Scheduled Earliest
Acceleration Date, the Scheduled Earliest Acceleration Date shall be adjusted to
be the date of such Transaction Announcement.
     “Transaction Announcement” means (i) the announcement of an Acquisition
Transaction, (ii) an announcement that Counterparty or any of its subsidiaries
has entered into an agreement, a letter of intent or an understanding to enter
into an Acquisition Transaction, (iii) the announcement of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, an Acquisition Transaction, or (iv) any other
announcement that in the reasonable judgment of the Calculation Agent may result
in an Acquisition Transaction. For the avoidance of doubt, announcements as used
in this definition of Transaction Announcement refer to any public announcement
whether made by the Issuer or a third party.
     “Acquisition Transaction” means (i) any Merger Event (and for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted) or Tender Offer, or any other
transaction involving the merger of Counterparty with or into any third party,
(ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction, (iv) any acquisition, lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 15% of the market capitalization of Counterparty and
(v) any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).
     10. Other Provisions.
     (a) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If either party would owe the other party any
amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the event of an Insolvency, a Nationalization, a Tender
Offer or a Merger Event, in each case, in which the consideration or proceeds to
be paid to holders of Shares consists solely of cash) or pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, that resulted from an event or events within
Counterparty’s control) (a “Payment Obligation”), Counterparty shall have the
right, in its sole discretion, to satisfy or to require BofA to satisfy, as the
case may be, any such Payment Obligation by the Share Termination Alternative
(as defined below) by giving irrevocable telephonic notice to BofA, confirmed in
writing within one Scheduled Trading Day,

82



--------------------------------------------------------------------------------



 



between the hours of 9:00 A.M. and 4:00 P.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date or Early Termination Date, as
applicable (“Notice of Share Termination”). Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, the Tender Offer Date, Announcement Date
or Early Termination Date, as applicable:

     
Share Termination Alternative:
  Applicable and means, if delivery pursuant to the Share Termination
Alternative is owed by BofA, that BofA shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation. If delivery pursuant to the
Share Termination Alternative is owed by Counterparty, paragraphs 2 through 6 of
Annex A shall apply as if such delivery were a settlement of the Transaction to
which Net Share Settlement (as defined in Annex A) applied, the Cash Settlement
Payment Date were the Early Termination Date, the Forward Cash Settlement Amount
were zero (0) minus the Payment Obligation owed by Counterparty, and “Shares” as
used in Annex A were replaced by “Share Termination Delivery Units.”
 
   
Share Termination Delivery
Property:
 
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to BofA at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization, Merger Event or Tender Offer,
a unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Counterparty is the Issuer of the Shares) and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “settled by Share
Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.

83



--------------------------------------------------------------------------------



 



     (b) Equity Rights. BofA acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.
     (c) Indemnification. In the event that BofA or the Calculation Agent or any
of their Affiliates becomes involved in any capacity in any action, proceeding
or investigation brought by or against any person in connection with any matter
referred to in this Confirmation, Counterparty shall reimburse BofA or the
Calculation Agent or such Affiliate for its reasonable legal and other
out-of-pocket expenses (including the cost of any investigation and preparation)
incurred in connection therewith within 30 days of receipt of notice of such
expenses, and shall indemnify and hold BofA or the Calculation Agent or such
Affiliate harmless on an after-tax basis against any losses, claims, damages or
liabilities to which BofA or the Calculation Agent or such Affiliate may become
subject in connection with any such action, proceeding or investigation. If for
any reason the foregoing indemnification is unavailable to BofA or the
Calculation Agent or such Affiliate or insufficient to hold it harmless, then
Counterparty shall contribute to the amount paid or payable by BofA or the
Calculation Agent or such Affiliate as a result of such losses, claims, damages
or liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by Counterparty on the one hand and BofA or the Calculation
Agent or such Affiliate on the other hand in the matters contemplated by this
Confirmation or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits received by Counterparty on the one hand and BofA or
the Calculation Agent or such Affiliate on the other hand in the matters
contemplated by this Confirmation but also the relative fault of Counterparty
and BofA or the Calculation Agent or such Affiliate with respect to such losses,
claims, damages or liabilities and any other relevant equitable considerations.
The relative benefits received by Counterparty, on the one hand, and BofA or the
Calculation Agent or such Affiliate, on the other hand, shall be in the same
proportion as the Prepayment Amount bears to the customary broker commission for
share repurchases multiplied by the Minimum Shares. The reimbursement, indemnity
and contribution obligations of Counterparty under this Section 10(c) shall be
in addition to any liability that Counterparty may otherwise have, shall extend
upon the same terms and conditions to the partners, directors, officers, agents,
employees and controlling persons (if any), as the case may be, of BofA or the
Calculation Agent and their Affiliates and shall be binding upon and inure to
the benefit of any successors, assigns, heirs and personal representatives of
Counterparty, BofA or the Calculation Agent, any such Affiliate and any such
person. Counterparty also agrees that neither BofA, the Calculation Agent nor
any of such Affiliates, partners, directors, officers, agents, employees or
controlling persons shall have any liability to Counterparty for or in
connection with any matter referred to in this Confirmation except to the extent
that any losses, claims, damages, liabilities or expenses incurred by
Counterparty result from the gross negligence or bad faith of BofA or the
Calculation Agent or a breach by BofA or the Calculation Agent of any of its
covenants or obligations hereunder. The foregoing provisions shall survive any
termination or completion of the Transaction.
     (d) Staggered Settlement. BofA may, by notice to Counterparty prior to the
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, BofA will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Physical Settlement” among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
BofA will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that BofA would
otherwise be required to deliver on such Nominal Settlement Date.
     (e) Transfer and Assignment. BofA may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, to (i) any
of its Affiliates, (ii) any entities sponsored or organized by, or on behalf of
or for the benefit of, BofA, or (iii) any third party, in each case without the
consent of Counterparty.
     (f) Amendments to Equity Definitions. The following amendments shall be
made to the Equity Definitions:

84



--------------------------------------------------------------------------------



 



     (i) The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction or Share Forward Transaction,
then following the announcement or occurrence of any Potential Adjustment Event,
the Calculation Agent will determine whether such Potential Adjustment Event has
a material effect on the theoretical value of the relevant Shares or options on
the Shares and, if so, will (i) make appropriate adjustment(s), if any, to any
one or more of:’ and clause (B) thereof is hereby amended by inserting, after
‘the Forward Price,’ ‘the Maximum Shares, the Minimum Shares,’ and the portion
of such sentence immediately preceding clause (ii) thereof is hereby amended by
deleting the words “diluting or concentrative” and the words “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing such latter phrase with the words “(and, for the avoidance of doubt,
adjustments may be made to account solely for changes in volatility, stock loan
rate or liquidity relative to the relevant Shares)”;
     (ii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with
“material”; and
     (iii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at BofA’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that issuer”.
     (g) No Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Confirmation or any
other agreement between the parties to the contrary, neither party shall net or
set off its obligations under the Transaction against its rights against the
other party under any other transaction or instrument.
     (h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
     (i) Designation by BofA. Notwithstanding any other provision in this
Confirmation to the contrary, BofA (the “Designator”) may designate any of its
Affiliates (the “Designee”) to deliver and otherwise perform its obligations to
deliver any Shares or other securities in respect of the Transaction, and the
Designee may assume such obligations, if any. Such designation shall not relieve
the Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.
     (j) Termination Currency. The Termination Currency shall be USD, subject to
Section 10(a).
     (k) Agreements regarding the Supplemental Terms Notice.
     (i) Counterparty accepts and agrees to be bound by the contractual terms
and conditions as set forth in the Supplemental Terms Notice for the
Transaction. Upon receipt of the Supplemental Terms Notice, Counterparty shall
promptly execute and return the Supplemental Terms Notice to BofA; provided that
Counterparty’s failure to so execute and return the Supplemental Terms Notice
shall not affect the binding nature of the Supplemental Terms Notice, and the
terms set forth therein shall be binding on Counterparty to the same extent, and
with the same force and effect, as if Counterparty had executed a written
version of the Supplemental Terms Notice.
     (ii) Counterparty and BofA agree and acknowledge that (A) the transactions
contemplated by this Confirmation will be entered into in reliance on the fact
that this Confirmation and the Supplemental Terms Notice form a single agreement
between Counterparty and BofA, and BofA would not otherwise enter into such

85



--------------------------------------------------------------------------------



 



transactions, (B) this Confirmation, as amended by the Supplemental Terms
Notice, is intended to be a “qualified financial contract”, as such term is
defined in Section 5-701(b)(2) of the General Obligations Law of New York (the
“General Obligations Law”); (C) the Supplemental Terms Notice, regardless of
whether the Supplemental Terms Notice is transmitted electronically or
otherwise, constitutes a “confirmation in writing sufficient to indicate that a
contract has been made between the parties” hereto, as set forth in
Section 5-701(b)(3)(b) of the General Obligations Law; and (D) this Confirmation
constitutes a prior “written contract”, as set forth in Section 5-701(b)(1)(b)
of the General Obligations Law, and each party hereto intends and agrees to be
bound by this Confirmation, as supplemented by the Supplemental Terms Notice.
     (iii) Counterparty and BofA further agree and acknowledge that this
Confirmation, as supplemented by the Supplemental Terms Notice, constitutes a
contract “for the sale or purchase of a security”, as set forth in Section 8-113
of the Uniform Commercial Code of New York.
     (l) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND BOFA HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BOFA OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
     (m) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

86



--------------------------------------------------------------------------------



 



     Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.

                          Yours sincerely,         (v)   BANK OF AMERICA, N.A.  
 
 
               
 
      By:    
 
   
 
      Name:        
 
      Title:        

          Confirmed as of the date first above written:    
 
        AÉROPOSTALE, INC.    
 
       
By:
   
 
   
Name:
       
Title:
       

87



--------------------------------------------------------------------------------



 



     (A) SCHEDULE A
SUPPLEMENTAL TERMS NOTICE

     
To:
  Aéropostale, Inc.
 
  112 West 34th Street
 
  22nd Floor
 
  New York, NY 10120
 
   
From:
  Bank of America, N.A.
 
   
Subject:
  Issuer Forward Repurchase Transaction
 
   
Ref. No:
  NY-32486
 
   
Date:
  [___], 2007

Ladies and Gentlemen:
     The purpose of this Supplemental Terms Notice is to notify you of certain
terms of the Transaction dated November 12, 2007 between Bank of America, N.A.
(“BofA”) and Aéropostale, Inc. (“Counterparty”).
     The definitions and provisions contained in the Confirmation dated as of
November 12, 2007 between BofA and Counterparty (the “Confirmation”) are
incorporated into this Supplemental Terms Notice. In the event of any
inconsistency between those definitions and provisions and this Supplemental
Terms Notice, this Supplemental Terms Notice will govern.
1. The terms of the Transaction to which this Supplemental Terms Notice relates
are as follows:

         
 
  Initial Period End Date:   [___]
 
       
 
  Scheduled Earliest
Acceleration Date:   [___] [the date 20 Exchange Business Days following the
Initial Period End Date]
 
       
 
  Initial Price:   USD[___] per Share [the arithmetic average of the VWAP Prices
for all Initial Period Averaging Dates]
 
       
 
  Minimum Shares:   [___] [a number of Shares equal to (a) the Prepayment Amount
divided by (b) the product of 109.5% and the Initial Price]
 
       
 
  Maximum Shares:   [___] [a number of Shares equal to (a) the Prepayment Amount
divided by (b) the product of 90.0% and the Initial Price]

 



--------------------------------------------------------------------------------



 



                          Yours sincerely,         (w)   BANK OF AMERICA, N.A.  
 
 
               
 
      By:    
 
   
 
      Name:        
 
      Title:        

          Receipt Acknowledged:    
 
        AÉROPOSTALE, INC.    
 
       
By:
   
 
   
Name:
       
Title:
       

 



--------------------------------------------------------------------------------



 



APPENDIX A
[Counterparty Letterhead]
Bank of America, N.A.
c/o Banc of America Securities LLC
9 W. 57th Street
New York, New York 10019
Attn: John Servidio
Re: Issuer Forward Repurchase Transaction
Ladies and Gentlemen:
     In connection with our entry into a confirmation between you and us dated
as of November 12, 2007 (the “Confirmation”), we hereby represent that set forth
below is the total number of shares of our common stock purchased by or for us
or any of our affiliated purchasers in Rule 10b-18 purchases of blocks pursuant
to the once-a-week block exception contained in Rule 10b-18(b)(4) (all defined
in Rule 10b-18 under the Securities Exchange Act of 1934, as amended) during the
four full calendar weeks immediately preceding the first day of the Relevant
Period (as defined in the Confirmation) and the week during which the first day
of the Relevant Period occurs:

                  Monday’s   Friday’s   Share     Date   Date   Number
Week 4:
           
Week 3:
           
Week 2:
           
Week 1:
           
Current Week:
           

     We understand that you will use this information in calculating trading
volume for purposes of Rule 10b-18.

                  Very truly yours,    
 
                AÉROPOSTALE, INC.    
 
           
 
  By:    
 
   
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



(A) APPENDIX B
[Date]
[Counterparty]
[Address]
Re: Issuer Forward Repurchase Transaction
Ladies and Gentlemen:
     Reference is made to the Issuer Forward Repurchase Transaction documented
by a Confirmation between you and Bank of America, N.A. dated as of November 12,
2007 (the “Confirmation”). Capitalized terms used without definition in this
letter have the definitions assigned to them in the Confirmation.
     In Section 6(e) of the Confirmation, BofA has agreed that you may purchase
Shares during the Relevant Period, subject to the following procedures:
     (i) all such purchases will be made by Banc of America Securities LLC
(“BAS”) in accordance with Rule 10b-18(b) or otherwise in a manner that you and
BAS believe is in compliance with applicable requirements;
     (ii) each purchase order you place with BAS will be an all or nothing order
to purchase a minimum of 10,000 Shares;
     (iii) you will pay to BAS a $0.025 per share commission for each Share
purchased; and
     (iv) you agree that, in purchasing Shares, BAS may purchase Shares for the
account of BofA, which is an Affiliate of BAS, other than any single block of
10,000 or more Shares, without your prior consent; you acknowledge that, because
any orders you place pursuant to the above procedures will be all or nothing
orders, other orders to purchase Shares (including orders placed by BofA or BAS)
may reduce the number of Shares available for purchase and may therefore impact
your ability to obtain execution of any such all or nothing orders.

 



--------------------------------------------------------------------------------



 



     We may terminate this letter agreement upon the effectiveness of any change
in applicable law or regulation that would cause the procedures set forth herein
to impede BofA’s ability to execute appropriate trading transactions in relation
to BofA’s obligations under the Confirmation in a manner consistent with
applicable law and regulation.
     Please indicate your agreement to, and acknowledgment of, the above by
signing and returning to us a copy of this letter.

                  Very truly yours,    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:    
 
   
 
  Name:        
 
  Title:        

          Acknowledged and agreed to as of the date first above written,    
 
        AÉROPOSTALE, INC.    
 
       
By:
   
 
   
Name:
       
Title:
       

 



--------------------------------------------------------------------------------



 



ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
     1. The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Confirmation:

         
 
  Settlement Currency:   If Cash Settlement applies, USD
 
       
 
  Settlement Method Election:   Applicable; provided that (i) Section 7.1 of the
Equity Definitions is hereby amended by deleting the word “Physical” in the
sixth line thereof and replacing it with the words “Net Share” and (ii) the
Electing Party may make a settlement method election only if the Electing Party
represents and warrants to BofA in writing on the date it notifies BofA of its
election that, as of such date, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Exchange Act when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.
 
       
 
  Electing Party:   Counterparty
 
       
 
  Settlement Method Election Date:   The date 10 Exchange Business Days prior to
the Valuation Date; provided that if BofA accelerates the Final Averaging Date
pursuant to the proviso to the definition of Final Averaging Date, the
Settlement Method Election Date shall be the Exchange Business Day immediately
following the Valuation Date.
 
       
 
  Default Settlement Method:   Cash Settlement
 
       
 
  Forward Cash Settlement Amount:   The Number of Shares to be Delivered
multiplied by the Settlement Valuation Price.
 
       
 
  Settlement Valuation Price:   The arithmetic average of the VWAP Prices for
all Settlement Valuation Dates, subject to Averaging Date Disruption, determined
as if each Settlement Valuation Date were an Averaging Date (with Averaging Date
Disruption applying as if the last Settlement Valuation Date were the Final
Averaging Date and the Settlement Valuation Price were the Settlement Price).
 
       
 
  Settlement Valuation Dates:   A number of Scheduled Trading Days selected by
BofA in its reasonable discretion, beginning on the Scheduled Trading Day
immediately following the Final Averaging Date.
 
       
 
  Cash Settlement:   If Cash Settlement is applicable, then Counterparty shall
pay to BofA the absolute value of the Forward Cash Settlement Amount on the Cash
Settlement Payment Date.
 
       
 
  Cash Settlement Payment Date:   The date one Settlement Cycle following the
last Settlement Valuation Date.

 



--------------------------------------------------------------------------------



 



         
 
       
 
  Net Share Settlement Procedures:   If Net Share Settlement is applicable, Net
Share Settlement shall be made in accordance with paragraphs 2 through 5 below.

     2. Net Share Settlement shall be made (i) by delivery on the Cash
Settlement Payment Date (such date, the “Net Share Settlement Date”) of a number
of Shares, which will not be registered for resale (the “Restricted Payment
Shares”), with an aggregate Restricted Share Value equal to the absolute value
of the Forward Cash Settlement Amount and (ii) by delivery of the Make-whole
Payment Shares as described in paragraph 4 below. “Restricted Share Value”
means, on any day, the Relevant Price for the Shares on such day (determined as
if such day were a Valuation Date), reduced by an amount equal to the difference
in fair values on such day between Shares that may be sold freely without
registration (“Free Shares”) and Shares that may only be sold pursuant to an
effective registration statement or an exemption from the registration
requirements of the Securities Act (“Restricted Shares”), with the fair value of
the Free Shares on such day being such Relevant Price and the fair value of
Restricted Shares on such day being the Calculation Agent’s commercially
reasonable estimate of the proceeds per Restricted Share that would be received
by a seller of Restricted Shares in a customary private placement of Restricted
Shares on such day.
     3. If Counterparty delivers Restricted Payment Shares pursuant to paragraph
2 above, and Make-whole Payment Shares pursuant to paragraph 4 below:
          (a) all Restricted Payment Shares and Make-Whole Payment Shares shall
be delivered to BofA (or any affiliate of BofA designated by BofA) pursuant to
the exemption from the registration requirements of the Securities Act provided
by Section 4(2) thereof;
          (b) as of or prior to the date of delivery, BAS, BofA and any
potential purchaser of any such shares from BofA (or any affiliate of BofA
designated by BofA) identified by BofA shall have been afforded a commercially
reasonable opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them); and
          (c) as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with BofA (or any affiliate of BofA
designated by BofA) in connection with the private placement of such shares by
Counterparty to BofA (or any such affiliate) and the private resale of such
shares by BofA (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to BofA,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, BofA and its affiliates, and shall provide for the
payment by Counterparty of all fees and expenses in connection with such resale,
including all fees and expenses of counsel for BofA, and shall contain
representations, warranties and agreements of Counterparty reasonably necessary
or advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales.
          (d) Counterparty shall not take or cause to be taken any action that
would make unavailable either (i) the exemption set forth in Section 4(2) of the
Securities Act for the sale of any Restricted Payment Shares or Make-Whole
Payment Shares by Counterparty to BofA or (ii) an exemption from the
registration requirements of the Securities Act reasonably acceptable to BofA
for resales of Restricted Payment Shares and Make-Whole Payment Shares by the
BofA (or an affiliate of BofA).
          (e) Counterparty expressly agrees and acknowledges that the public
disclosure of all material information relating to Counterparty is within
Counterparty’s control.
     4. If Restricted Payment Shares are delivered in accordance with paragraph
3 above, on the last Settlement Valuation Date, a balance (the “Settlement
Balance”) shall be established with an initial balance equal to the absolute
value of the Forward Cash Settlement Amount. Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, BofA shall sell all
such Restricted Payment Shares or Make-Whole Payment

 



--------------------------------------------------------------------------------



 



Shares in a commercially reasonable manner. At the end of each Exchange Business
Day upon which sales have been made, the Settlement Balance shall be reduced by
an amount, as determined by the Calculation Agent, equal to (i) the Restricted
Share Value on such Exchange Business Day and (ii) the number of Restricted
Payment Shares or Make-Whole Payment Shares sold on such Exchange Business Day.
If, on any Exchange Business Day, all Restricted Payment Shares and Make-Whole
Payment Shares have been sold and the Settlement Balance has not been reduced to
zero, Counterparty shall (i) deliver to BofA or as directed by BofA one
Settlement Cycle following such Exchange Business Day an additional number of
Shares (the “Make-Whole Payment Shares” and, together with the Restricted
Payment Shares, the “Payment Shares”) equal to (x) the Settlement Balance as of
such Exchange Business Day divided by (y) the Restricted Share Value of the
Make-Whole Payment Shares as of such Exchange Business Day or (ii) promptly
deliver to BofA cash in an amount equal to the then remaining Settlement
Balance. This provision shall be applied successively until either the
Settlement Balance is reduced to zero or the aggregate number of Restricted
Payment Shares and Make-Whole Payment Shares equals the Maximum Deliverable
Number. If on any Exchange Business Day, Restricted Payment Shares and
Make-Whole Payment Shares remain unsold and the Settlement Balance has been
reduced to zero, BofA shall promptly return such unsold Restricted Payment
Shares or Make-Whole Payment Shares.
     5. Notwithstanding the foregoing, in no event shall Counterparty be
required to deliver more than the Maximum Deliverable Number of Shares as
Payment Shares hereunder. “Maximum Deliverable Number” means 20,000,000 Shares.
Counterparty represents and warrants to BofA (which representation and warranty
shall be deemed to be repeated on each day from the date hereof to the last
Settlement Valuation Date or, if Counterparty has elected to deliver any Payment
Shares hereunder, to the date on which resale of such Payment Shares is
completed) that the Maximum Deliverable Number is equal to or less than the
number of authorized but unissued Shares of Counterparty that are not reserved
for future issuance in connection with transactions in such Shares (other than
the transactions under this Confirmation) on the date of the determination of
the Maximum Deliverable Number (such Shares, the “Available Shares”). In the
event Counterparty shall not have delivered the full number of Shares otherwise
deliverable as a result of this paragraph 5 (the resulting deficit, the “Deficit
Shares”), Counterparty shall be continually obligated to deliver, from time to
time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent that, (i) Shares are repurchased,
acquired or otherwise received by Counterparty or any of its subsidiaries after
the date hereof (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved or (iii) Counterparty additionally authorizes
any unissued Shares that are not reserved for other transactions. Counterparty
shall immediately notify BofA of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter. For the avoidance of doubt, in no event shall Counterparty be
required to make any payment in respect of any Deficit Shares.

 